16 So. 3d 1047 (2009)
Darien FLOWERS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2328.
District Court of Appeal of Florida, First District.
September 10, 2009.
Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Darien Flowers, Appellant, pled guilty to armed robbery. He appeals the judgment and sentence. We affirm in all respects, but we remand for correction of a scrivener's error appearing in the written judgment. The written judgment erroneously lists Appellant's crime as a life felony, rather than a first-degree felony punishable by life imprisonment. See § 812.13(2)(a), Fla. Stat. (2007). Appellant need not be present for the correction of this scrivener's error. See Netterville v. State, 673 So. 2d 986, 986 (Fla. 1st DCA 1996).
AFFIRMED and REMANDED with directions.
WEBSTER, DAVIS, and LEWIS, JJ., concur.